     Case 1:19-cv-01464-NONE-SAB Document 46 Filed 12/23/20 Page 1 of 1


 1

 2

 3

 4

 5

 6                              IN THE UNITED STATES DISTRICT COURT
 7                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9   CHARLES TRAYZON GILBERT,                                Case No. 1:19-cv-01464-NONE-SAB

10                                            Plaintiff, ORDER GRANTING DEFENDANTS’
                                                         REQUEST FOR EXTENSION OF TIME TO
11                    v.                                 RESPOND TO PLAINTIFF’S DISCOVERY

12   KATHLEEN ALLISON, et.al.,                               (ECF No. 44)

13                                         Defendants.

14

15            On December 22, 2020, Defendants filed a request for an extension of time to respond to

16   Plaintiff’s discovery requests. Having reviewed the declaration of counsel, the Court finds good

17   cause exists to grant the extension of time.

18            Accordingly, IT IS HEREBY ORDERED that:

19            1.      Defendants’ Request for an extension of time is GRANTED; and

20            2.      Defendants shall serve their responses to Plaintiff’s combined first sets of

21                    interrogatories and requests for production on or before January 18, 2021.

22
     IT IS SO ORDERED.
23

24   Dated:        December 22, 2020
                                                             UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                         1
